      Case 3:18-cv-02149-K Document 18 Filed 11/16/18                 Page 1 of 3 PageID 45


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  Karina-Patricia Maranca,                        §
                                                  §
                     Plaintiff,                   §
                                                  §
           v.                                     §
                                                          Case No. 3:18-cv-2149
                                                  §
  Chase Bank USA, N.A.,                           §
                                                  §
                     Defendant.
                                                  §

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Karina-Patricia

 Maranca (“Plaintiff”) and Defendant Chase Bank USA, N.A. (“Defendant”) hereby give notice to

 this Court that Plaintiff’s claims asserted in the above-captioned matter have been resolved and

 stipulate to the dismissal with prejudice of all claims asserted in this case. The Parties expressly

 agree that the dismissal of this matter is intended to operate as a resolution of the merits of this

 case and intend for this dismissal to have res judicata effect. The Parties respectfully request that

 the Court dismiss this case with prejudice, with all costs to be borne by the party incurring the

 same.




DB2/ 35446706.1
      Case 3:18-cv-02149-K Document 18 Filed 11/16/18    Page 2 of 3 PageID 46


 Dated: November 16, 2018                 MORGAN, LEWIS & BOCKIUS LLP

                                         BY: /S/ David I. Monteiro
                                             David I. Monteiro

                                             Michelle Park Chiu
                                             (pro hac vice application to be filed)
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             One Market, Spear Street Tower
                                             San Francisco, CA 94105
                                             (415) 442-1184
                                             (415) 442-1001 (fax)
                                             michelle.chiu@morganlewis.com

                                             David I. Monteiro
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             1717 Main Street, Suite 3200
                                             Dallas, TX 75201
                                             (214) 466-4000
                                             (214) 466-4001 (fax)
                                             david.monteiro@morganlewis.com

                                             Jillian Harris
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             1717 Main Street, Suite 3200
                                             Dallas, TX 75201
                                             (214) 466-4000
                                             (214) 466-4001 (fax)
                                             jillian.harris@morganlewis.com
                                             Attorneys for Chase Bank USA, N.A.



                                         By: /s/ Adam T. Hill
                                             Adam T. Hill
                                             KROHN & MOSS, LTD.
                                             10 N. Dearborn St., 3rd. Fl.
                                             Chicago, Illinois, 60602
                                             Telephone: 312-578-9428
                                             Telefax: 866-861-1390
                                             ahill@consumerlawcenter.com
                                             Attorneys for Plaintiff Karina-Patricia
                                             Maranca



DB2/ 35446706.1
      Case 3:18-cv-02149-K Document 18 Filed 11/16/18                  Page 3 of 3 PageID 47




                                   CERTIFICATE OF SERVICE

          I, David Monteiro, filed a true and correct copy of this document via the Northern District’s

 CM/ECF System on November 16, 2018. The electronic case filing system will send a “Notice of

 Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice

 as service of this document by electronic means.

                                                         /s/ David Monteiro
                                                        David Monteiro




DB2/ 35446706.1
